DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie 4 directed to Fig 1 and Fig 20 and claims 1-5, 7, 9, 13, 15, and 17-19 in the reply filed on 2/25/2022 is acknowledged. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7, 9, 13 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US Pub 20030128916).

Regarding Claim 1, Sasaki discloses a light receiving device comprising: 
a lens (Fig 5, where a light receiving device has a lens 8); and  
a directional light guide board including at least a light collection area which is disposed in such a way as to face a light collection surface of the lens, and which light collected by the lens enters, a light guide area through which light entering the light collection area is reflected/transmitted, and an exit end from which light reflected/transmitted through the light guide area exits (Fig 5, where a directional light guide board 10 includes a light collection area (e.g. area of window 11) which is disposed in such a way as to face a light collection surface of the lens 8, and which light collected by the lens 8 enters a light guide area (e.g. reflection surface 2) through which light entering the light collection area (e.g. area of window 11) is reflected/transmitted, and an exit end 12 from which light reflected/transmitted through the light guide area (e.g. reflection surface 2) exits), wherein 
the directional light guide board includes   
a transparent light guide unit that includes a first surface facing the light collection surface of the lens, and a second surface facing the first surface, and reflects/transmits, toward the exit end, light entering the light collection area from the first surface (Fig 5, where the directional light guide board 10 includes a transparent light guide unit that includes a first surface (upper surface) facing the light collection surface of the lens 8, 
a directional reflection unit which is disposed on the second surface of the transparent light guide unit, and in which a reflection structure having at least one reflection surface that reflects, toward the exit end, light entering from the first surface is formed (Fig 5, where a directional reflection unit 1 is disposed on the second surface (lower surface) of the transparent light guide unit, and in which a reflection structure 31 having at least one reflection surface 3 that reflects, toward the exit end 12, light entering from the first surface (upper surface) is formed).  
Sasaki Fig 5 fails to explicitly disclose the light being reflected/transmitted is a light that is guided.
However, Sasaki Fig 11 discloses        
a light being reflected/transmitted is a light that is guided (Fig 11, paragraph [98] where a light being reflected/transmitted (i.e. in 10) is a light 6 that is guided).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light being reflected/transmitted as described in Sasaki Fig 5, with the teachings of the light being reflected/transmitted (i.e. in 10) as described in Sasaki Fig 11. The motivation being is that as shown a light being reflected/transmitted (i.e. in 10) can be a light 6 that is guided and one of ordinary skill in the art can implement this concept into the light being reflected/transmitted as described in Sasaki Fig 5 and have the light being reflected/transmitted as described in Sasaki Fig 5 be a light 6 that is guided i.e. as an alternative so as to have a light receiver (e.g. 9) mounted on an upper surface of a 
 
Regarding Claim 2, Sasaki also discloses the light receiving device wherein a reflection surface of the reflection structure reflects light entering from the first surface, toward the exit end in such a way as to satisfy a total reflection condition (Fig 5, Fig 11, where a reflection surface 3 of the reflection structure 31 reflects light entering from the first surface (upper surface), toward the exit end 12 in such a way as to satisfy a total reflection condition (i.e. light is fully reflected)).   

Regarding Claim 3, Sasaki also discloses the light receiving device wherein the directional light guide board has a shape in which the light guide area is extended from the light collection area toward the exit end (Fig 5, Fig 11, where the directional light guide board 10 has a shape in which the light guide area (e.g. reflection surface 2) is extended from the light collection area (e.g. area of window 11) toward the exit end 12).   
 
Regarding Claim 5, Sasaki also discloses the light receiving device wherein the reflection structure has at least one reflection unit including a reflection surface formed in such a way as to reflect, toward the exit end, light entering from the first surface in 

Regarding Claim 7, Sasaki also discloses the light receiving device further comprising a light receiver that is disposed with a light receiving unit directed to the exit end, and that receives light exiting from the exit end and then converts the received light into an electric signal (Fig 5, Fig 11, where a light receiver (e.g. 9) is disposed with a light receiving unit 7 directed to the exit end 12, and receives light exiting from the exit end 12 and then converts the received light into an electric signal (i.e. after a photoelectric conversion)).  

Regarding Claim 9, Sasaki also discloses the light receiving device further comprising a plurality of the light receivers (Fig 5, Fig 11, where the device has a plurality of the light receivers (i.e. 9)).  

Regarding Claim 13, Sasaki also discloses the light receiving device wherein a plurality of the light receivers are disposed in such a way that light receiving directions are different from one another according to a travel direction of light guided through the light guide area (Fig 5, Fig 11, where a plurality of the light receivers (i.e. 9) are disposed in 

Regarding Claim 17, Sasaki discloses a directional light guide board comprising at least a light collection area which is disposed in such a way as to face a light collection surface of a lens, and which light collected by the lens enters (Fig 5, where a directional light guide board 10 comprises at least a light collection area (e.g. area of window 11)  which is disposed in such a way as to face a light collection surface of a lens 8, and which light collected by the lens 8 enters), a light guide area through which light entering the light collection area is reflected/transmitted (Fig 5, where the directional light guide board 10 comprises a light guide area (e.g. reflection surface 2) through which light entering the light collection area (e.g. area of window 11) is reflected/transmitted), and an exit end from which light reflected/transmitted through the light guide area exits (Fig 5, where the directional light guide board 10 comprises an exit end 12 from which light reflected/transmitted through the light guide area (e.g. reflection surface 2) exits), the directional light guide board further comprising:     
a transparent light guide unit that includes a first surface facing the light collection surface of the lens, and a second surface facing the first surface, and reflects/transmits, toward the exit end, light entering the light collection area from the first surface (Fig 5, where the directional light guide board 10 has a transparent light guide unit that includes a first surface (upper surface) facing the light collection surface of the lens 8, and a second surface (lower surface) facing the first surface (upper surface), and 
a directional reflection unit which is disposed on the second surface of the transparent light guide unit, and in which a reflection structure having at least one reflection surface that reflects, toward the exit end, light entering from the first surface is formed (Fig 5, where the directional light guide board 10 has a directional reflection unit 1 which is disposed on the second surface (lower surface) of the transparent light guide unit, and in which a reflection structure 31 having at least one reflection surface 3 that reflects, toward the exit end 12, light entering from the first surface (upper surface) is formed).  
Sasaki Fig 5 fails to explicitly disclose the light being reflected/transmitted is a light that is guided.
However, Sasaki Fig 11 discloses        
a light being reflected/transmitted is a light that is guided (Fig 11, paragraph [98] where a light being reflected/transmitted (i.e. in 10) is a light 6 that is guided).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light being reflected/transmitted as described in Sasaki Fig 5, with the teachings of the light being reflected/transmitted (i.e. in 10) as described in Sasaki Fig 11. The motivation being is that as shown a light being reflected/transmitted (i.e. in 10) can be a light 6 that is guided and one of ordinary skill in the art can implement this concept into the light being reflected/transmitted as described in Sasaki Fig 5 and have the light being reflected/transmitted as described in Sasaki Fig 5 be a light 6 that is guided i.e. as an alternative so as to have a light receiver (e.g. 9) mounted on an upper surface of a 

Regarding Claim 18, Sasaki also discloses the light receiving device wherein the directional light guide board has a shape in which the light guide area is extended from the light collection area toward the exit end (Fig 5, Fig 11, where the directional light guide board 10 has a shape in which the light guide area is extended from the light collection area 11 toward the exit end 12).  
 
Regarding Claim 19, Sasaki also discloses the light receiving device wherein the reflection structure has at least one reflection unit including a reflection surface formed in such a way as to reflect, toward the exit end, light entering from the first surface in such a way as to satisfy a total reflection condition (Fig 5, Fig 11, where the reflection structure 31 has at least one reflection unit including a reflection surface 3 formed in such a way as to reflect, toward the exit end 12, light entering from the first surface (upper surface) in such a way as to satisfy a total reflection condition (i.e. light is fully reflected)).   

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US Pub 20030128916) in view of Knox et al (US Pat 5526155).

Regarding Claim 4, Sasaki fails to explicitly disclose the light receiving device wherein at least one reflection surface of the reflection structure is disposed at a focal position of the lens.
However, Knox discloses 
at least one surface reflection of a reflection structure is disposed at a focal position of a lens (Fig 2, col 7 lines 28-30 where at least one reflection surface of a reflection structure 18 is disposed at a focal position of a lens 24).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reflection structure 31 and lens 8 as described in Sasaki, with the teachings of the reflection structure 18 and lens 24 as described in Knox. The motivation being is that as shown a reflection surface of a reflection structure 18 can be disposed at a focal position of a lens 24 and one of ordinary skill in the art can implement this concept into the reflection structure 31 and lens 8 as described in Sasaki and have a reflection surface of the reflection structure 31 be disposed at a focal position of a lens 8 i.e. as an alternative so as to have a lens that focus all the incoming light from different directions into one point with a grating for the purpose of combining/splitting the light and which modification is a simple implementation of a known concept of a known reflection structure 18 and lens 24 into another similar reflection structure 31 and lens 8 for their improvement and for optimization and which modification yields predictable results.  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US Pub 20030128916) in view of Zeng et al (US Pub 20130148922).

Regarding Claim 15, Sasaki also discloses the light receiving device wherein the light receiver is mounted on the first surface of the directional light guide board (Fig 5, Fig 11, where the light receiver (e.g. 9) is mounted on a first surface (upper surface) of the directional light guide board 10 (i.e. as shown in Fig 11)).   
Sasaki fails to explicitly disclose the directional light guide board being foldable in at least a part of the light guide area, and the light receiver being mounted on the first surface of the directional light guide board by folding at least a part of the light guide area.
However, Zeng discloses
a directional light guide board being foldable in at least a part of a light guide area (Fig 3b, paragraph [76] where a directional light guide board (e.g. 12) is foldable in at least a part of a light guide area (i.e. between waveguides 21 and 22)), and 
a light receiver being mounted on a first surface of the directional light guide board by folding at least a part of the light guide area (Fig 3b, paragraph [76] where a light receiver 52 is mounted on a first surface (upper surface) of the directional light guide board (e.g. 12) by folding at least a part of the light guide area (i.e. between waveguides 21 and 22)).        
Therefore, it would have been obvious to one of ordinary skill in the art to modify the directional light guide board 10 (as shown in Fig 11) as described in Sasaki, with the teachings of the directional light guide board (e.g. 12) as described in Zeng. The motivation being is that as shown a directional light guide board (e.g. 12) can be foldable in a light guide area (i.e. between waveguides 21 and 22) and a light receiver (e.g. 9) can be mounted on a first surface (upper surface) of the directional light guide 
   
Conclusion
The prior art relevant to the Applicant’s disclosure is the following:

Santori et al (US Pub 20130279849) and more specifically Fig 1.

Pierce et al (US Pub 20030202227) and more specifically Fig 2 to Fig 4.

Ohshimo (US Pub 20020134924) and more specifically Fig 8 and Fig 9.



Koch (US Pat 4745607) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.